This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. 34,389

 5 DUSTIN EAST,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Steven L. Bell, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   M. Anne Kelly, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Jorge A. Alvarado, Chief Public Defender
15 Allison H. Jaramillo, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 GARCIA, Judge.
 1   {1}   Defendant is appealing from a district court order revoking his probation. We

 2 issued a second calendar notice continuing to propose to affirm on the sole issue

 3 raised in the docketing statement, relating to pre-sentence confinement credit. We

 4 granted Defendant’s motion amend the docketing statement to add a challenge to the

 5 length of parole imposed in the judgment, and we proposed to reverse on that issue.

 6 Defendant has filed a notice indicating that he will not file a memorandum in

 7 opposition. [Ct. App. file at purple clip] The State has filed a response indicating that

 8 it agrees with our analysis on the parole issue. Accordingly, we reverse on the length

 9 of parole issue, and we affirm the appeal in all other respects.

10         IT IS SO ORDERED.

11                                                 ________________________________
12                                                 TIMOTHY L. GARCIA, Judge

13 WE CONCUR:



14 _______________________________
15 JONATHAN B. SUTIN, Judge



16 _______________________________
17 RODERICK T. KENNEDY, Judge




                                               2